Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6781 Page 1 of 21



   1   Christopher S. Morris, Esq., SBN 163188
       cmorris@morrislawfirmapc.com
   2   Danielle R. Pena, Esq., SBN 286002
       dpena@morrislawfirmapc.com
   3   MORRIS LAW FIRM, APC
       501 West Broadway, Suite 1480
   4   San Diego, CA 92101
       Telephone: (619) 826-8060
   5   Facsimile: (619) 826-8065
   6   Attorneys for Plaintiffs
   7

   8                SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9                                COUNTY OF SAN DIEGO
  10

  11   MICHELLE MORIARTY, an                     Case No.: 3:17-cv-01154-LAB-AGS
       individual, as Successor in Interest to
  12   the ESTATE OF HERON                       OPPOSITION TO DEFENDANT DALE
       MORIARTY and as GUARDIAN AD               WEIDENTHALER’S MOTION IN
  13   LITEM to ALEXANDRIA                       LIMINE #3 TO EXCLUDE EVIDENCE
       MORIARTY, ELIJAH MORIARTY,                OF POST INCIDENT TEXT
  14   and ETERNITY MORIARTY,                    MESSAGES BETWEEN NURSE
                                                 DANIELS AND DEPUTY JOHNSON
  15                              Plaintiff,
                                                 (MOTION IN LIMINE 3 OF 5)
  16         v.
                                                 Date:     June 12, 2020
  17   COUNTY OF SAN DIEGO, and                  Time:     2:00 p.m.
       DOES 1 through 10, Inclusive,             Dept:     1410
  18                                             Judge:    Hon. Larry A. Burns
                                  Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3          3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6782 Page 2 of 21



   1                                            I.
   2                        INTRODUCTION TO THE MOTION
   3         Defendant Weidenthaler moves this Court to preclude from evidence a text
   4   chain between a county employee, Deputy Johnson, and Defendant Daniels, a
   5   Correction Physician’s Medical Group (“CPMG”) contracted psychiatric provider.1
   6   Defendant Weidenthaler contends “because this document is hearsay… it shall not
   7   be displayed to the jury…” For several reasons analyzed below, Defendant
   8   Weidenthaler is wrong. The text chain is not hearsay because it is a party
   9   admission. Assuming pro arguendo it is hearsay, the text chain meets the standards
  10   of two hearsay exceptions.
  11                                            II.
  12                      PERTINENT FACTUAL BACKGROUND
  13         The text chain starts at 11:52 p.m. on May 31, 2016, two hours after Heron
  14   Moriarty was found dead in his cell. Deputy Johnson exudes sorrow for what he
  15   thought was a preventable suicide. Deputy Johnson stated, “It looks bad because
  16   rigormortis already set in,” and said “everyone else dropped the ball…” In
  17   response, 40 minutes later, Defendant Daniels was most concerned that her note,
  18   which documented her recommendation for a safety cell, would be destroyed
  19   because the county needed a “scapegoat.” Johnson goes on to compare Heron
  20   Moriarty’s suicide to another preventable suicide that occurred in 2015 in which a
  21   safety cell recommendation was also overruled. (Exhibit 1, 107:15-108:6.)
  22   Johnson then states, “yea this one is gonna cost the county.” (Exhibit 2.)
  23         These statements are made by employees and agents of the county.
  24   Defendant Daniels is defendant in this action. As such, they are party admissions.
  25   These statements are present sense impressions, and excited utterances. Both of
  26   ///
  27
       1
        Deputy Johnson was a psychiatric liaison deputy, which means he escorted the
  28   psychiatrists around the jail during their clinical evaluations.
                                                 2
       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3             3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6783 Page 3 of 21



   1   these witnesses can be thoroughly examined regarding their text messages and the
   2   underlying context. Accordingly, these messages should be admitted into evidence.
   3                                               II.
   4                           THE TEXT CHAIN IS NOT HEARSAY
   5             Federal Rule of Evidence 801(d) lists types of statements that are “not
   6   hearsay.” These include party admissions and employee party admissions. Id.
   7   801(d)(2); Oracle U.S.A. v. SAP AG, 2012 U.S. Dist. LEXIS 107147, *6 (Cal. N.D.
   8   2012). An employee party admission is a statement offered against an opposing
   9   party, made by a declarant who was an employee of the party at the time the
  10   statement was made, and which concerns a matter “within the scope of the agency
  11   or employment.” See Sea-Land Serv., Inc. v. Lozen Int'l, LLC, 285 F.3d 808, 821
  12   (9th Cir. 2002). The term “[W]ithin the scope of the agency or employment” is
  13   generally interpreted as meaning that the statement is “related to the declarant's
  14   duties.” 5 Weinstein's Federal Evidence § 801.33[2][c]; Oracle U.S.A. v. SAP AG,
  15   2012 U.S. Dist. LEXIS 107147, *6 (Cal. N.D. 2012). Admissions by a party-
  16   opponent are excluded from the category of hearsay, and no guarantee of
  17   trustworthiness is required in the case of an admission. Id.
  18             Here, it is undisputed that Deputy Johnson was an employee of the county at
  19   the time these text messages were generated and sent. The messages involve
  20   matters regarding Deputy Johnson’s duties as a psychiatric liaison at Vista
  21   Detention Facility and inmate that was found dead. His messages (and testimony
  22   relating to the messages) are relevant to the claims against Weidenthaler as well as
  23   the municipal claims in that it helps to establish a pattern of similar occurrences.
  24   Clearly, Defendant Daniels’ statements are party admissions and should be
  25   admitted into evidence because it shows not only her flippant response, but also her
  26   lack of shock, and stronghold belief that Heron Moriarty’s denial was the end-all-
  27   be-all.
  28   ///
                                                    3
       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3                3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6784 Page 4 of 21



   1                                             III.
   2    EXCEPTIONS TO THE HEARSAY RULE APPLY TO THE TEXT CHAIN
   3         Assuming pro arguendo that this Court is convinced these statements are
   4   hearsay, the statements apply to two hearsay exceptions. Rule 803(1) permits
   5   admission of statements that are otherwise hearsay if the statements reveal the
   6   present sense impression of the declarant. See Fed. R. Evid. 803(1). One of the
   7   key components of this exception is that the statement be made nearly
   8   contemporaneously with the happening of the event or condition. See Bemis v.
   9   Edwards, 45 F.3d 1369, 1372 (9th Cir. 1995). Similarly, Rule 803(2) permits
  10   statements made under excitement and stress. In fact, the Supreme Court has held
  11   that hearsay statements characterized as “excited utterances” or “spontaneous
  12   declarations” are “firmly rooted” exceptions to hearsay. See Idaho v. Wright, 497
  13   U.S. 805, 820 (1990); White v. Illinois, 502 U.S. 346, 355-56 (1992). The
  14   reasoning for the exception is that such statements are “given under circumstances
  15   that eliminate the possibility of fabrication, coaching, or confabulation,” so that
  16   “the circumstances surrounding the making of the statement provide sufficient
  17   assurance that the statement is trustworthy.” Winzer v. Hall, 494 F.3d 1192, 1197
  18   (9th Cir. 2007).
  19         Here, Johnson was not involved with Moriarty. (Exhibit 1, 31:23-32:2;
  20   53:11-17.) He was working on the day of Moriarty’s suicide and heard through
  21   “the grapevine” that he killed himself. (Exhibit 1, 44:6-18.) Johnson could not
  22   recall when exactly he learned of the suicide, but it cannot be more than two hours
  23   because Moriarty was discovered at 9:15 p.m., which Johnson was not present for.
  24   Johnson texted Defendant Daniels at 11:42 p.m. But, it is apparent from the
  25   messages that Deputy Johnson was under the excitement and stress of just learning
  26   that Moriarty had died. Deputy Johnson was so upset, he breached protocol and
  27   ///
  28   ///
                                                  4
       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3              3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6785 Page 5 of 21



   1   made statements against his employer’s interest. This, in and of itself, is evidence
   2   of trustworthiness.2
   3         As for Defendant Daniels, her statements clearly fall under both exceptions
   4   because her statements were made contemporaneously when she was notified that
   5   Moriarty killed himself. This is evidenced by Defendant Daniels’ “OMG”
   6   statement.
   7                                            IV.
   8                                     CONCLUSION
   9         Defendant Weidenthaler’s motion should be denied because the text chain is
  10   not hearsay. Rather, they are party admission. However, assuming this Court
  11   classifies the text chain as hearsay, both the excited utterance and present sense
  12   impression exceptions apply.
  13
                                                      MORRIS LAW FIRM, APC
  14

  15
       Dated: May 29, 2020                    By: __s/ Christopher S. Morris __________
  16                                                Christopher S. Morris, Esq.
  17                                                Danielle R. Pena, Esq.
                                                    Attorney for Plaintiffs
  18

  19

  20

  21

  22

  23

  24

  25   2
        Even assuming Johnson waited two hours to notify Defendant Daniels, courts have
       routinely found that statement made within two hours of the event, fall within the
  26   exception. United States v. George, 291 Fed. Appx. 803 (9th Cir.), cert.
       denied, 555 U.S. 1060 (2008); See Morgan v. Foretich, 846 F.2d 941, 25 Fed. R.
  27   Evid. Serv. (CBC) 881 (4th Cir. 1988); People v. Stewart, 39 Colo. App. 142, 568
       P.2d 65 (Colo. Ct. App. 1977); United States v. Smith, 606 F.3d 1270 (10th Cir.
  28   2010).
                                                 5
       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3              3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6786 Page 6 of 21



   1        INDEX OF EXHIBITS TO OPPOSITION TO DEFENDANT DALE
   2    WEIDENTHALER’S MOTION IN LIMINE #3 TO EXCLUDE EVIDENCE
   3     OF POST INCIDENT TEXT MESSAGES BETWEEN NURSE DANIELS
   4                            AND DEPUTY JOHNSON
   5    Exhibit                         Description                          Pages
   6       1        Pertinent Portions of the Deposition of Duane Johnson      7-16
   7
           2         Text Messages Between Amanda Daniels and Duane           17-21
   8
                                          Johnson
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             6
       OPPOSITION TO WEIDENTHALER’S MOTION IN LIMINIE #3        3:17-cv-01154-LAB-AGS
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6787 Page 7 of 21




                    EXHIBIT 1
                                      7
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6788 Page 8 of 21

                                 Duane Johnson 12/12/2018


    1          IN THE UNITED STATES DISTRICT COURT


    2         FOR THE SOUTHERN DISTRICT OF CALIFORNIA


    3

    4   MICHELLE MORIARTY, an individual as )
        Successor in Interest to the Estate )
    5   of HERON MORIARTY, and as Guardian Ad)
        Litem to ALEXANDRIA MORIARTY, ELIJAH )
    6   MORIARTY, and ETERNITY MORIARTY,     )
                                             )
    7               Plaintiffs,              )
                                             )
    8        v.                              )
                                             )Case No.:
    9                                        )No. 17cv1154-LAB(AGS)
        COUNTY OF SAN DIEGO, DR. ALFRED      )
   10   JOSHUA, individually, and DOES 1     )
        through 10, Inclusive,               )
   11                                        )
                    Defendants.              )
   12   _____________________________________)


   13

   14               DEPOSITION OF DUANE JOHNSON


   15                  SAN DIEGO, CALIFORNIA


   16                    December 12, 2018


   17

   18   REPORTED BY BRIDGET L. MASTROBATTISTA, CSR NO. 7715,
                  REGISTERED PROFESSIONAL REPORTER
   19                 REGISTERED MERIT REPORTER
                     CERTIFIED REALTIME REPORTER
   20

   21

   22

   23

   24

   25

                       Peterson Reporting Video & Litigation Services      1

                                               8
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6789 Page 9 of 21

                                    Duane Johnson 12/12/2018


    1              Be that as it may, we just got these on


    2   Thursday, so sort of puts me behind the eight ball


    3   to ask questions that are relevant.     But I will ask


    4   him if he knows and if he does know, then we'll deal


    5   with it there.


    6   BY MR. MORRIS:


    7          Q   Do you know of any other situation


    8   regarding Nurse Brantman where her standard


    9   provision of care was called into question?


   10          A   No.


   11          Q   Which brings us down to Moriarty.    The


   12   document related to Moriarty states:     Patient was


   13   seen by Dr. Lissaur two times and then by NP Daniels


   14   (all within 5 days prior to inmate suicide) who did


   15   not place the patient in PSU or Inmate Safety


   16   Program even though all of the information was


   17   provided to them as per their own documentation.


   18   This was reviewed by your medical director who


   19   stated that the patient should have been admitted to


   20   PSU."


   21              Do you see that?


   22          A   Yes.


   23          Q   Okay.    Now, this brings us to Moriarty,


   24   sir.    Were you involved at all in any interaction


   25   with Inmate Moriarty prior to your notification to



                           Peterson Reporting Video & Litigation Services   31

                                                 9
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6790 Page 10 of 21

                                    Duane Johnson 12/12/2018


     1   Nurse Daniels that Moriarty had passed?


     2        A    No.


     3        Q    Had you heard anybody -- prior to today


     4   and reading this email, have you heard any talk that


     5   Dr. Lissaur or Nurse Daniels -- well, let's focus on


     6   Dr. Lissaur first.


     7             This email seems to be -- and I don't want


     8   to mischaracterize it but seems to be taking issue


     9   with Dr. Lissaur's care.


   10              Have you heard any talk, other -- outside


   11    anything that you may have had with your lawyer in


   12    and around that time related to Dr. -- the level of


   13    care provided by Dr. Lissaur to Mr. Moriarty?


   14         A    No.


   15         Q    And let's talk about Nurse Daniels a


   16    little bit.   Could you describe for us your


   17    relationship with Nurse Daniels at the time of


   18    Mr. Moriarty's death --


   19         A    She was the --


   20         Q    -- in and around May 31st, 2006.


   21         A    She was one of the mental health providers


   22    that would work on certain days of the week and then


   23    the other mental health professional would work on


   24    some of the other days of the week.


   25         Q    And harkening back to 2016, can you tell



                         Peterson Reporting Video & Litigation Services    32

                                               10
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6791 Page 11 of 21

                                      Duane Johnson 12/12/2018


     1        A      I would have worked -- if it was just the


     2   two days, I would have worked the 25th and the 26th.


     3        Q      And then would you have been off Friday,


     4   Saturday, Sunday, Monday, Tuesday?


     5        A      Correct.


     6        Q      We know that you were working Tuesday --


     7   oh, maybe not.      The text exchange related to


     8   Mr. Moriarty's death that you sent to Amanda Daniels


     9   came at like 11:00 at night.


   10                Do you remember the circumstances in which


   11    you found out that Mr. Moriarty had passed in


   12    custody?


   13         A      I don't remember -- excuse me.    I don't


   14    remember the exact circumstances.      I can't remember


   15    if I was working overtime on Tuesday or not.       I may


   16    have simply heard through the grapevine or at a


   17    briefing that inmate -- you know, we had an inmate


   18    death in custody.


   19         Q      Okay.    Confusing to me, because you didn't


   20    have a mental health liaison deputy at night.       If


   21    you were working overtime, then would you have not


   22    been working in the mental health liaison deputy


   23    capacity?


   24         A      If I was working overtime at that time at


   25    night, no, I would be regular line staff.



                             Peterson Reporting Video & Litigation Services   44

                                                  11
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6792 Page 12 of 21

                                   Duane Johnson 12/12/2018


     1   person who found him?   And it's says Brafaish,


     2   Rafail, but we all know that is a combination of the


     3   two names.


     4             Do you know who that might be referring


     5   to?


     6         A   I have no idea who that is.


     7         Q   At any rate, it details this person


     8   finding what they found when they encountered


     9   Mr. Moriarty.   In fact, he had a T-shirt shoved in


   10    his mouth.


   11              That is also something that you put into


   12    your text message.   Did you arrive at any time to --


   13    at the man down with Mr. Moriarty?


   14          A   No.


   15          Q   And do you know from where you obtained


   16    the information that he had a T-shirt in his mouth?


   17          A   Just word of mouth.


   18          Q   And given that you had achieved or


   19    obtained this information via word of mouth, are we


   20    safe to assume then that you were working the night


   21    of May 31st, 2016?


   22          A   I can't recall if I was actually working


   23    overtime or not.


   24          Q   But it would have been strange for


   25    somebody to call you and give you details like this



                         Peterson Reporting Video & Litigation Services    53

                                              12
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6793 Page 13 of 21

                                    Duane Johnson 12/12/2018


     1         Q    You just heard talk of it at the jail?


     2         A    Yes.


     3         Q    You don't remember who told you?


     4         A    No.


     5         Q    And the information that you had been told


     6   at the jail previous to texting Ms. Daniels was that


     7   she had recommended a safety cell but had been


     8   overruled, right?


     9         A    Correct.


   10          Q    She writes, "Oh, my God.   Thank you for


   11    letting me know.    Yes, I asked but the sergeant said


   12    no.   He denied SI."


   13               Do you know what that means there?


   14          A    Suicidal ideations.


   15          Q    And then you write, "This was Nishimoto


   16    all over again," right?


   17          A    Yes.


   18          Q    That's your testimony.   That's your


   19    statement there, right?


   20          A    Yes.


   21          Q    And in Nishimoto we know that


   22    Nurse Brantman had recommended a med ISO cell but


   23    had been overruled, right?


   24          A    Well, I wouldn't say overruled.    I just


   25    say that that was the decision that was made by



                           Peterson Reporting Video & Litigation Services   107

                                                13
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6794 Page 14 of 21

                                      Duane Johnson 12/12/2018


     1   supervisory at the time.      Yeah, I guess you could


     2   say overruled.


     3        Q      Okay.    And in this case the similarities


     4   being that Nurse Daniels had recommended a safety


     5   cell but had been similarly overruled, right?


     6        A      Correct.


     7        Q      And then she writes:    "Ugh, I feel sick."


     8               Do you see that?


     9        A      Yes.


   10         Q      Sir, do you have an opinion as to whether


   11    or not when it comes to Nishimoto, that the staff


   12    had discretion to follow -- or, excuse me, follow or


   13    not follow Nurse Brantman's recommendation in that


   14    case?


   15                MR. WELSH:    Objection.   It's vague and


   16    ambiguous.    Incomplete.    And it's kind of going


   17    against the agreement that you had in the Nishimoto


   18    deposition about not asking specific opinions to


   19    Moriarty.    Now we're in the Moriarty deposition and


   20    you're asking specific opinions as to Nishimoto.


   21                MR. MORRIS:    Well, I'm trying to draw the


   22    similarities because he says "all over again," and


   23    I'm trying to figure out what are the other


   24    similarities.


   25                MR. KUTYLA:    You also asked him -- and I'm



                             Peterson Reporting Video & Litigation Services   108

                                                  14
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6795 Page 15 of 21

                                     Duane Johnson 12/12/2018


     1   I, DUANE JOHNSON, declare under


     2   penalty of perjury under the laws of the State of


     3   California that the foregoing is true and correct;


     4   that I have read my deposition and have made the


     5   necessary corrections, additions or changes to my


     6   answers I deem necessary.


     7

     8   Executed on this________day of___________________,


     9   2018.


   10

   11                        _____________________________


   12                                   DUANE JOHNSON


   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                        Peterson Reporting Video & Litigation Services    152

                                               15
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6796 Page 16 of 21

                                  Duane Johnson 12/12/2018


     1                   C E R T I F I C A T E


     2

     3   STATE OF CALIFORNIA


     4   COUNTY OF SAN DIEGO


     5

     6                                 I, Bridget Lynn
         Mastrobattista, Certified Shorthand Reporter, in and
     7   for the State of California, Certificate No. 7715,
         do hereby certify:
     8
                                       That the witness in
     9   the foregoing deposition was by me first duly sworn
         to testify to the truth, the whole truth, and
   10    nothing but the truth in the foregoing cause; that
         the deposition was then reported by me in shorthand
   11    and transcribed, through computer-aided
         transcription, under my direction; and that the
   12    above and foregoing transcript, is a true record of
         the testimony elicited and proceedings had at said
   13    deposition.


   14                                  I do further certify
         that I am a disinterested person and am in no way
   15    interested in the outcome of this action or
         connection with or related to any of the parties in
   16    this action or to their respective counsel.


   17
                                       In witness whereof, I
   18    have hereunto set my hand this      day of        ,
         2018.
   19

   20

   21                     ________________________________


   22                   Bridget Lynn Mastrobattista, CSR No. 7715,
                                   RPR, CRR, RMR
   23

   24

   25

                        Peterson Reporting Video & Litigation Services    153

                                             16
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6797 Page 17 of 21




                     EXHIBIT 2
                                      17
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6798 Page 18 of 21




                                      18                        SDSO 001041
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6799 Page 19 of 21




                                      19                        SDSO 001042
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6800 Page 20 of 21




                                      20                        SDSO 001043
Case 3:17-cv-01154-LAB-AGS Document 233 Filed 05/29/20 PageID.6801 Page 21 of 21




                                      21                        SDSO 001044
